Per Curiam,
In his opinion disposing of exceptions to the first report of the auditor in this case, the learned judge held that the assignment by Dickson & Co. of their book accounts to W. A. Schmidt, executed within an hour before their general assignment to appellant, was in effect a voluntary assignment for the benefit of creditors, which, in the circumstances and under the provisions of the act of April 17, 1843, P. L. 273, enured to the benefit of all the creditors of appellant’s assignors. Said act declares : “ That all assignments of property in trust, which «hall hereafter be made bjr debtors to trustees on account of inability at the time of the assignment to pay their debts, to prefer one or more creditors (except for the payment of wages of labor), shall be held and construed to enure to the benefit *147of all the creditors in proportion to their respective demands; and all such assignments shall be subject in all respects to the laws now in force relative to voluntary assignments.” In view of the undisputed facts upon which the question arose the learned judge was clearly right in holding as he did, and in recommitting the matter to the auditor, with instructions to make distribution in accordance with his opinion.
The auditor’s second report, with schedule of distribution attached, was excepted to by appellant. In his second opinion disposing of these exceptions, the learned judge fully considered and correctly disposed of all the questions presented, including the main question,—as to the effect of the assignment of the book accounts to Schmidt,—which had been previously considered and decided.
It is unnecessary to consider the specifications of error in detail. There is nothing in either of them that would warrant a reversal or modification of the decree. All that need be said in relation to either of the questions involved will he found in the clear and 'convincing opinion of the court below. For reasons therein given we think there is no error in the decree.
Decree affirmed and appeal dismissed with costs to be paid by appellant.